 

[theader.jpg]

 

AGENCY REPRESENTATION AGREEMENT

 

No.: CON-RA-13033

 

THIS AGREEMENT is made and entered into on and effective on the 31st Dee, 2013
(the “Effective Date”)

 

by and between

 

GLORI ENERGY, a company duly organized and validly existing under the laws of
the State of Texas, United States, with offices at 4315 South Drive, Houston, TX
77053 (hereinafter referred to as “COMPANY”)

 

And

 

PETRO-KING OILFIELD TECHNOLOGY LTD, a company incorporated and existing under
the laws of the People’s Republic of China, and having its registered office
at7/F, Tiley Central Plaza A,No.3 Haide Road, Nanshan District, Shenzhen,
Guangdong, PRC (hereinafter referred to as “AGENT”)

 

COMPANY and AGENT will collectively be referred to as the “Parties” or
singularly referred to as a “Party”.

 

WHEREAS, COMPANY is in the business of applying its proprietary AERO™ System to
existing oil wells in order to increase oil production, and Agent has marketing
experience and financial strength in selling and providing services with respect
to equipment for use in oil and gas operations in the Territory as defined
below.

 

AND WHEREAS, the Parties intend to enter into an agency agreement for the
marketing and business development of AERO™ Technology to certain potential
customers in the Oil & Gas industry in People’s Republic of China (hereinafter
referred to as the “PRC”) and as defined under Territory.

 

NOW THEREFORE, in consideration of the mutual promises, conditions, terms and
conditions contained in this Agreement, and other good and valuable
consideration, the sufficiency of which each Party hereby acknowledges, the
Parties mutually agree as follows:

 

1.Definitions:

 

As used herein, the following terms will have the meaning assigned to them as
follows:

 

(a)“Services” will mean the COMPANY services set forth in Exhibit “A” attached
hereto.

 

1 / 11

 

 

[theader.jpg]

 

(b)“Territory” will mean the specific clients in the geographical areas of
cooperation as set forth in Exhibit “B” and as modified from time to time by
mutual agreement in writing.

 

2.Appointment of Agent:

 

(a)COMPANY hereby appoints AGENT or any of its related entities, including but
not limited to Agent itself, its affiliates, subsidiaries, and associated
companies as a non-exclusive Agent for COMPANY Services within the Territory,
and AGENT hereby accepts the appointment.

 

(b)COMPANY shall not do the following matters within the term of this Agreement:

 

i.appoint any parties other than AGENT as the Agent for Company Services within
the Territory.

 

ii.intentionally sell the Services to any parties other than AGENT or a party
designated by AGENT for use or resale within the Territory, or cause Company’s
affiliate to do so.

 

(c)If COMPANY or any of its affiliate is inquired about the Services by any
party other than AGENT or any party designated by AGENT, COMPANY shall, or shall
cause its affiliate to, refer such party to AGENT for handling.

 

3.Term of Agreement:

 

(a)The initial term (the “Initial Term”) of this Agreement shall commence on the
Effective Date and expire on 30th Dec, 2016, for a period of three (3) years,
unless earlier terminated according to this Agreement.

 

(b)After the Initial Term, each party agrees that it will endeavor, in good
faith, to conclude any negotiations relating to such renewals no less than two
(2) months before the expiration of this Agreement.

 

(c)Upon expiration of the Initial Term, this Agreement will be automatically
renewed for an additional one (1) year term (the “Renewal Term”) unless
terminated by either Party upon 30 calendar days written notice to the other
Party prior to the expiration of the Initial Term or any Renewal Term.

 

4.Price and Payment

 

(a)The price of the Services shall be negotiated and confirmed by both parties.
Payments to Company shall be made in U.S. Dollars.

 

(b)The payment shall be made in accordance with the payment terms specified in
the official Contract/Purchase Order between both parties.

 

2 / 11

 

 

[theader.jpg]

 

5.Responsibilities of COMPANY:

 

(a)For any proposal, tender or quotation to AGENT regarding COMPANY Services,
COMPANY shall respond as promptly as possible upon receipt, and shall endeavor
to provide the most competitive pricing to AGENT as well as any information and
support that may reasonably be requested by the AGENT to enable it to fulfil its
duties under this Agreement properly and efficiently including pamphlets,
catalogs and technical data,

 

(b)After AGENT has received quotation from Company, AGENT shall confirm the
order by submitting a Purchase Order duly signed by Agent.

 

(c)COMPANY shall provide timely, thoughtful service and necessary technical
support to ensure the normal operation of the COMPANY Service.

 

(d)COMPANY shall not sell or lease COMPANY Products directly to customers within
the Territory during the Agreement period without the prior written consent of
AGENT.

 

(e)COMPANY shall be solely responsible for all expenses incurred during the
execution of its duties stipulated in this Agreement and the Purchase Order
confirmed by both parties, unless prior arrangements have been agreed and
confirmed with AGENT in writing.

 

6.Responsibilities of AGENT:

 

(a)AGENT shall exercise its best efforts to actively promote and sell or lease
COMPANY Service sand shall maintain sufficient resources for such purpose within
the Territory.

 

(b)AGENT shall actively obtain, keep, maintain, and furnish COMPANY adequate
records and information concerning potential projects, ventures, other
opportunities and any information for which any of COMPANY Services might be
utilized or by which any of COMPANY Services sale might be affected.

 

(c)AGENT, at its expense, shall at all times maintain during the term of this
Agreement its existence in good standing, and AGENT shall obtain and maintain
any licenses, permits, and permissions for the sale of Services as may be
necessary to carry out and perform the activities contemplated to be performed
by AGENT pursuant to this Agreement.

 

(d)AGENT shall exercise all commercially reasonable efforts to secure two (2)
pilot projects in the Territory for the implementation of the COMPANY’s AERO
Technology.

 

3 / 11

 

 

[theader.jpg]

 

(e)AGENT shall be responsible for negotiating, entering into and performing all
contracts for the sale or lease of COMPANY Services by AGENT to customer within
the Territory, andthe expenses, rights and obligation incurred thereof will be
assumed by the Agent itself.

 

(f)AGENT shall promptly advise Company in writing of any change which might
affect the performance of this Agreement, including but not limited to the
change of the ownership, shareholders, management of it or any adverse change of
asset or involvement in lawsuit and penalties.

 

(g)AGENT shall not act as the Agent of other similar services which Company deem
will compete with Services of Company, nor modify, manufacture the Product of
Company in any manners or support any party to do so.

 

7.Taxation:

 

According to the relevant applicable law which has jurisdiction of this
Agreement, each Party in this Agreement shall be responsible for the relevant
taxes and other governmental charges levied on each Party respectively incurred
pursuant to the performance of this Agreement.

 

8.Independent Contractor:

 

This Agreement shall not constitute or imply any partnership, joint venture,
agency, fiduciary relationship or other relationship between the Parties other
than the contractual relationship expressly provided for in this Agreement.
Neither Party shall have, nor represent that it has, any authority to make any
commitments on the other Party’s behalf.

 

9.Intellectual Property

 

(a)Any intellectual property such as patent, trademarks or copyright used or
contained in Company Products is legally owned or obtained by Company and any
Derivatives thereof, remains the property of the Company and no license or other
rights to confidential information is granted or implied hereby. For purposes of
this agreement, “Derivatives” shall mean: (i) for copyrightable or copyrighted
material, any translation, abridgment, revision or other form in which an
existing work may be recast, transformed or adapted; (ii) for patentable or
patented material, any improvement thereon; and (iii) for material which is
protected by trade secret, any new material derived from such existing trade
secret material, including new material which may be protected by copyright,
patent and/or trade secret.

 

(b)Agent can only make use of Company’s trademarks or trade name for the purpose
of performing this Agreement.

 

4 / 11

 

 

[theader.jpg]

 

(c)Behaviors of infringing the reputation and intellectual property of Company
are forbidden and Agent should promptly inform Company of any infringement acts
and assist to protect Company’s rights.

 

10.Termination:

 

(a)This Agreement may be terminated in writing by either of the Parties with one
month’s written notice.

(b)As any of the following matters occur, the affected party is entitled to
terminate this Agreement immediately by written notice to the other party:

i.The business or financial condition of the other party has shown materially
adverse change, including but not limited to the change of business policy,
involvement in bankruptcy or trusteeship.

ii.Any breach of the Agreement of the other party and refuse to modify after the
affected party issues notice to it.

(c)After termination or expiration, any amounts due from one Party to the other
for transactions occurring prior thereto shall be paid in accordance with the
terms of this Agreement. Should early termination of this Agreement occur,
COMPANY shall only be responsible for payments related to contracts signed and
executed pursuant to the terms and conditions of this Agreement.

(d)After termination or expiration, Agent shall not continue to act as the Agent
or use the intellectual property of Company. Agent should return all materials
and articles owned by Company and shall not maintain any duplicates.

 

11.Force Majeure

 

Either Party shall be excused from any delay or failure in performance required
hereunder if caused by reason of any occurrence or contingency beyond its
reasonable control, including, but not limited to, acts of God, acts of war,
fire, insurrection, strikes, lock-outs or other serious labor disputes, riots,
earthquakes, floods, explosions or other acts of nature.

 

The obligations and rights of the Party so excused shall be extended on a
day-to-day basis for the time period equal to the period of such excusable
interruption. When such events have abated, the Parties’ respective obligations
hereunder shall resume.

 

In the event the interruption of the excused Party’s obligations continues for a
period in excess of 60 calendar days, either Party shall have the right to
terminate this Agreement upon 30 calendar days’ prior written notice to the
other Party.

 

12.Compliance with Laws:

 

Each Party shall, at its sole expense, comply with all applicable national,
provincial, and local laws, regulations, and ordinances governing operation of
its business, including but not limited to those relating to safety, health and
the environment, and shall defend, indemnify, and hold the other Party free and
harmless from any claims, damages, lawsuits, or penalties caused by the Party’s
failure to comply therewith.

 

5 / 11

 

 

[theader.jpg]

 

13.Waiver of Breach:

 

The waiver of rights for one default hereunder shall not constitute the waiver
of rights for any subsequent default.

 

14.Governing Laws:

 

This Agreement and any disputes relating to the subject matter therein shall be
governed by the laws of the United Kingdom.

 

15.Amendments:

 

This Agreement may be hereafter amended only by a written document duly executed
by each Party.

 

16.Other Agreements:

 

Any prior oral or written agreements or undertakings between the parties with
respect to the subject matter of this Agreement are hereby superseded by this
Agreement

 

17.Severability:

 

Should any provision of this Agreement be held unenforceable or in conflict with
applicable law, the validity of the remaining provisions shall not be affected
by such provision and this Agreement shall be construed as if such provision
were not contained herein.

 

18.Confidentiality

 

Both Parties shall keep confidential the content of this Agreement or any
information disclosed or got for the conclusion, performance of this Agreement
and shall not disclose to any third party or use it for other commercial purpose
without the other Party’s written consent. Agent shall treat as confidential and
shall not, without Company' prior written consent, divulge to any third party or
make any unauthorized use or disclosure of confidential or proprietary
information of Company. Such confidential information shall include Company’s
product plans, designs, costs, prices, research, formulas, trade secrets,
development or know-how (“Confidential Information”).

 

The Parties acknowledge that the discloser of Confidential Information may lack
an adequate remedy at taw, and may suffer irreparable injury in the event the
recipient of Confidential Information breached the confidentiality requirements
of this Agreement. Therefore, in the event any breach of this Agreement occurs
or is threatened, the discloser may be entitled to an injunction restricting or
prohibiting the recipient from acts which would violate this agreement, without
thereby waiving other remedies otherwise available at law or in equity.

 

6 / 11

 

 

[theader.jpg]

 

Any party breached this article should compensate the losses of the other party
as a result of its breach.

 

The obligations of confidentiality contained in this clause will survive any
termination or expiration of this Agreement for a period of three (3) years
commencing on the date of termination or expiration of this Agreement.

 

19.Negotiation and Communication:

 

Both Parties agree to set up periodic communication and annual meeting or
whenever as necessary for the purpose of reinforcing communications, information
exchange and settle issues arising from the performance of this Agreement.

 

20.Settlement of Disputes:

 

As of the date this Agreement takes effect, both Parties shall carry out the
terms and conditions of the Agreement faithfully. Any disputes to this Agreement
shall be subject to friendly negotiations upon the principles of equal and
mutual benefit, mutual understanding and mutual accommodation.

 

21.Arbitration:

 

All disputes in connection with this Agreement or the execution thereof shall be
settled friendly through negotiations, n the event that such negotiations fail
under thirty (30) days from such direct negotiation, any dispute arising out of,
relating to, or in connection with this AGREEMENT, including any question
regarding its existence, validity, or termination shall be settled in accordance
with the Arbitration Rules of the International Chamber of Commerce (ICC), in
the United Kingdom

 

The number of the arbitrators shall be one (1). The Parties shall select the one
arbitrator who shall be a lawyer. In the event that no agreement can be found
between the Parties as to such appointment, the ICC shall appoint the
arbitrator. The proceedings shall be in the English Language. The resulting
arbitral award shall be final and binding without right of appeal, and judgment
upon such award may be entered in any court having jurisdiction thereof. Each
Party may at any time request from any competent judicial authority any interim
or conservatory measure. The Parties undertake to keep strictly confidential the
contents of the arbitral proceedings.

 

7 / 11

 

 

[theader.jpg]

 

22.Anti-Corruption:

 

Agent is familiar with, and hereby agrees to comply with the provisions of the
United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”) and any
similar applicable U.S. or non-U.S. law. Neither Agent nor any person acting for
or on behalf of Agent shall offer, pay or agree to pay, directly or indirectly,
any consideration of any nature whatsoever to any official, agent or employee of
any government or any department, agency or instrumentality of any government,
or to any political party or official thereof, or to any candidate for political
office in any country in order to influence the act, decision or omission of any
such official, agent, employee, political party, political party official or
candidate in his or her official capacity in connection with the performance of
the services to be provided by Agent to Company or the directing of business to
any person. Agent acknowledges that Company’s corporate policies prohibit
payments to any Non-US government official, political party or party official
(as defined in the FCPA). In performance of the services for Company, Agent will
ensure that no payments will be made by Agent or its personnel in violation of
Company’s corporate policies.

 

23.Exhibits

 

The Exhibits of this Agreement are integral part of the Agreement, and shall
have the same legal binding force with the Agreement.

 

[The rest of this page is intentionally left blank]

 

8 / 11

 

 

[theader.jpg]

 

IN WITNESS THEREOF, this Agreement is signed by both parties in two original
copies; both have the same legal force, each Party holds one original copy.

 

Glori Energy
(“COMPANY”)   Petro-King Oilfield Technology Ltd
(“AGENT”)     By: /s/ Stuart Page   By: /s/ Wang Jinlong       Name: Stuart Page
  Name: Wang Jinlong       Title: CEO   Title: President       Date: 6 Jan 2014
  Date: 06/01/2014

 

9 / 11

 

 

[theader.jpg]

 

EXHIBIT “A”

 

COMPANY Products:

 

AERO™ System

 

10 / 11

 

 

[theader.jpg]

 

EXHIBIT “B”

 

Territory

 

Geographical Limitation:

 

Bohai Bay

 

Company Limitation:

 

SINOPEC Group, its subsidiaries and its associated companies and affiliates
including the Group.

CNOOC Group, its subsidiaries and its associated companies and affiliates,
including the Group.

 

Other Territory is to be determined and agreed by both parties on case-by-case
basis.

 



11 / 11

